Citation Nr: 1826182	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals of a thoracic spine fracture at T3-T5 (hereinafter a thoracic spine disability), evaluated as 10 percent disabling prior to March 11, 2014, and 20 percent disabling thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975 and from August 1980 to May 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran testified at a Board videoconference hearing in May 2011.  

This case was before the Board in August 2011 and May 2017; this case was last before the Board in December 2017, when the above noted issues were remanded for additional development and clarification.  The case has been returned to the Board at this time for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the May 2017 remand, the Board directed that the Veteran be scheduled for a new VA examination of his thoracic spine disability that comported with the joint testing requirements in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint where applicable.  

The Veteran underwent a new VA examination of his thoracic spine disability in November 2017.  During the examination, the examiner noted there was objective evidence of pain on passive range of motion and non-weight bearing testing of the thoracolumbar spine; however, he did not provide any specific range of motion results.  Thus, the Veteran's last VA examination of his thoracic spine disability does not comport with the requirements in Correia.  

Further, during the November 2017 examination, the Veteran reported flare-ups of his thoracic spine disability that caused functional loss.  Moreover, the examiner noted that pain weakness, fatigability or incoordination significantly limited functional ability of the Veteran's thoracolumbar spine with repeated use over a period of time.  The examiner, however, stated he could not describe in terms of range of motion without resorting to mere speculation, as the Veteran was not undergoing a flare-up at the time of the examination.  

The Board notes the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner.  Accordingly, the November 2017 VA examination does not comply with the recent holding in Sharp.  

Consequently, based on the above, the Board finds that a remand is necessary in order to schedule the Veteran for a new VA examination that comports with the requirements of Correia and Sharp.  See 38 C.F.R. § 4.59; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Finally, respecting the Veteran's TDIU claim, the Board must also remand this claim as it is intertwined with the above remanded claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Sacramento VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Schedule the Veteran for a VA examination to determine the current severity of his thoracic spine disability.  

The examiner should record the results of range of motion testing for pain (1) on BOTH active and passive motion AND (2) in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if flare-ups are reported by the Veteran).  The examiner should assess or estimate the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the Veteran is not having a flare-up when examined, the examiner should determine whether he or she can estimate, given the Veteran's description of symptoms, what his range of motion would be on flare-up.  If it is not feasible to offer such an opinion to any degree of medical certainty without resort to speculation, the examiner must provide a specific explanation for why this is so.  If such an opinion is not procurable based on a lack of knowledge, then the inability to offer such an opinion must be based on a lack of knowledge among the "medical community at large," and not merely a lack of expertise, insufficient information, or inability to observe the Veteran during a flare-up.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  Following any indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


